Title: To Thomas Jefferson from Robert Smith, 3 September 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Balt. Sep. 3. 1804
               
               You will herewith receive Capt Truxton’s letter.—Of all the improprieties which folly & insolence have lately exhibited this letter is surely to be classed among the most exceptionable. But what must this man’s ideas of decorum be, when in this grossly disrespectful letter he can assert “that nothing like disrespect is intended” and what must be his ideas of the dignity of government in expecting that we would make to him any persuasive explanations to induce him to suppress the publication of his vindication. Let him put forth his whining Complaints and a plain tale will set him down.
               With respect to George Harrison’s case, it is proper to inform you that as Navy Agent he had until lately the charge of the Navy Stores at Philada without any additional pay. About the close of the last session of Congress an application was made to me by Mr. Gregg and other members of Congress to make Genl Irwin the Store keeper of the Navy Stores. This application was enforced by Mr. Gallatin & Genl Dearborn upon the ground that his Salary was too low. After much consideration this new appointment was given to Genl Irwin with a Salary of Six Hundred Dollars ⅌ Year. Upon his death George Harrison was directed by me to resume the charge of the stores as heretofore until otherwise ordered—that is without pay of any kind. It was my opinion I ought to reserve the case for consideration after we again assembled. If it shall be deemed expedient to continue this new appointment, it will be a matter of some delicacy in fixing upon the proper reason for it. I have not the most distant idea of giving it to G. Harrison. But the difficulty will be which of the conflicting parties of our Republican friends is to be preferred. T. Coxe has already recommended a person, who on that account may possibly be as Obnoxious to Leib &c. as a federalist. It would perhaps be adviseable to postpone acting in this Case until we have an Opportunity of Communicating with each other and with some friends.
               Mr Wm. Pinkney has not yet returned to the U. States and, I am informed, he is not expected until late in the Fall.
               I have been making enquiry about the chickens and I believe I will be able to obtain some for you. 
               I am, Sir, with the most affectionate regard & the Highest Esteem Your Ob. Sert. 
               
                  
                     Rt Smith
                  
               
            